Smith, Judge.
The defendant was convicted of selling lysergic acid diethylamide in violation of the Georgia Controlled Substances Act. He appeals the judgment of conviction.
The evidence, in upholding the verdict of guilty, shows the following: An informant called the defendant at his store and asked if the defendant knew where the informant could "cop something for his head.” The defendant responded that he had nothing but that a man *641in the store had some purple haze. The informant and the defendant agreed on a price for the purple haze. The informant and a GBI agent then proceeded to the defendant’s store. The defendant handed a match box to the informant, and the GBI agent paid the defendant $17 for the contents of the box. The box contained a few matches and five purple tablets, which were later determined to be lysergic acid diethylamide.
Submitted September 8, 1976
Decided September 27, 1976.
Erwin Mitchell, Terry L. Miller, for appellant.
Earl B. Self, District Attorney, Jon B. Wood, John C. Jones, Assistant District Attorneys, for appellee.
1. Appellant urges error in the court’s failing to charge the law of entrapment. The record shows that the defendant denied the commission of the crime with which he was charged. It is not error to refuse to submit the issue of entrapment to the jury if the accused denies that he committed the offense. McKibben v. State, 115 Ga. App. 598, 600 (155 SE2d 449).
2. Appellant moved for a new trial on the ground that a certain juror was incompetent to try the case because of prejudice and bias. A hearing was held on the motion. A witness for the defense testified that the juror made the following statement prior to the trial of the case: "They won’t have me on his jury. If they was to have me on the jury, I’d hang him.” The juror denied having made this statement. He also testified that there was no bias or prejudice on his mind during the trial of the case.
The credibility of the witnesses was for the judge’s determination. The evidence authorized a finding that the juror was competent to try the case.
3. The evidence supported the verdict of guilty.

Judgment affirmed.


Marshall and McMurray, JJ., concur.